Title: April 11 1754.
From: Adams, John
To: 


       Some thing’s observed concerning gravity, which encreases as you approach the Center of the earth in a reciprocal proportion of the squares of the distances, and under this head were introduced pendula and we saw that all pendula of equall length oscilated in equal time whether the arches they described were greater or less. We were also inform’d that bodys falling in Chords of a Circle will fall in equal times Caeteris paribus; and in the same time that the same Body would pass through the diameter, as
       
      